887 F.2d 1080Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.J.R. ORGAIN, Jr., Plaintiff-Appellant,v.CIRCUIT COURT OF LUNENBURG COUNTY, VA;  Supreme Court ofVirginia, Defendants-Appellees.
No. 89-1429.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 10, 1989.Decided:  Oct. 3, 1989.Rehearing and Rehearing In Banc Denied Oct. 23, 1989.

J.R. Orgain, Jr., appellant pro se.
Before K.K. HALL, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Appellant J.R. Orgain, Jr.1  has once again sued two Virginia state courts, asking the district court to order them to grant him access and preservation rights to two privately-owned cemeteries.  We agree with the district court's holding that it lacked subject matter jurisdiction over this action and we therefore affirm.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


2
AFFIRMED.



1
 Orgain moved to amend his complaint to name over a dozen additional plaintiffs.  It is unclear whether the district court permitted this amendment.  We note that the motion to amend arguably did not comply with Fed.R.Civ.P. 11 because the new parties did not sign it.  In any event, Orgain is now the only appellant properly before the Court, as he is the only plaintiff listed in the notice of appeal and the only one who signed it.    See Torres v. Oakland Scavenger Co., 56 U.S.L.W. 4740 (U.S. June 24, 1988) (No. 86-1845);  Covington v. Allsbrook, 636 F.2d 63 (4th Cir.1980), cert. denied, 451 U.S. 914 (1981)